03/30/2021


                                          DA 19-0260
                                                                                          Case Number: DA 19-0260

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 77N


CITY OF BILLINGS,

               Plaintiff and Appellee,

         v.

JENNIFER MICHELLE NORRIS-OSTERMILLER,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DC 18-1404
                       Honorable Donald L. Harris, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       John Ferguson, Ferguson Law Office, Missoula, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Michael P. Dougherty,
                       Assistant Attorney General, Helena, Montana

                       Charles Brently Brooks, Billings City Attorney, Jacquelyn H. Grewell,
                       Deputy City Attorney, Billings, Montana


                                                  Submitted on Briefs: January 13, 2021

                                                             Decided: March 30, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2        Jennifer Michelle Norris-Ostermiller appeals from the March 11, 2019 order of the

Thirteenth Judicial District Court, Yellowstone County, affirming her conviction in the

Billings Municipal Court of criminal possession of dangerous drugs. Norris-Ostermiller

raises the following issue on appeal: whether the Municipal Court erred by denying

Norris-Ostermiller’s motion to dismiss based on a violation of her due process rights under

the Brady doctrine after the City did not produce a jail booking video prior to trial. We

affirm.

¶3        On December 13, 2016 Norris-Ostermiller was involved in a multiple vehicle

accident.     The Billings Police Department responded to the accident and arrested

Norris-Ostermiller for suspicion of driving under the influence pursuant to

§ 61-8-401(1), MCA, after she told the officers she had been smoking marijuana.

Norris-Ostermiller was searched by Billings Police Department Officer Kirkpatrick at the

scene but no marijuana was found on her person.

¶4        During a routine booking procedure “pat search” at Yellowstone County Detention

Facility, a bag that appeared to be marijuana was found in Norris-Ostermiller’s jacket

pocket. The detention officer gave the marijuana to officers with the Billings Police

                                              2
Department and Norris-Ostermiller was then charged with criminal possession of

dangerous drugs pursuant to § 45-9-102(2), MCA.

¶5     Norris-Ostermiller sent a pro se discovery request to the Billings City Attorney’s

Office prior to her arraignment for “dash cam footage and any other video taken, produced

and preserved – to include jail footage on top of the video made by the Billings Police

Department.” At her arraignment, Norris-Ostermiller stated her request for this footage

was to prove that, “[she] was not allowed to make a statement to the police following her

arrest.”

¶6     Norris-Ostermiller changed counsel three times and represented herself pro se at

one point due to disagreements with her attorneys. Norris-Ostermiller filed a motion for

production of exculpatory and impeachment evidence, including “all photographic and

video/audiotape recordings in the possession of plaintiff or its statutory agent officers.”

The City filed a response stating the information requested had already been provided to

Norris-Ostermiller’s attorneys and that any video could be requested at the Billings Police

Department.

¶7     At the final pretrial conference, Norris-Ostermiller’s attorney moved the

Municipal Court to compel the production of any video taken during her booking at

Yellowstone County Detention Facility. The Municipal Court advised the City to produce

the video if the video was in its possession. The City did not object to producing the video

but stated that the video may not have been archived due to the passage of time. The video

was not produced.

                                             3
¶8     The City dismissed the driving under the influence charge and a jury trial proceeded

on the possession charge. Prior to trial, Norris-Ostermiller moved to dismiss her case

alleging the City committed a Brady violation after failing to produce the booking video

taken at the Yellowstone County Detention Facility. The Municipal Court denied the

motion because the video was never in the City’s possession and the detention center was

not the City’s agent.

¶9     The jury convicted Norris-Ostermiller of criminal possession of dangerous drugs.

Norris-Ostermiller appealed the denial of the Brady motion to the Montana Thirteenth

Judicial District Court. The District Court affirmed the Municipal Court, agreeing that the

City was never in possession of Norris-Ostermiller’s booking video. The District Court

made clear that the City provided evidence to show that a party must serve a subpoena

duces tecum on the detention center to obtain a booking video. The District Court found

that Norris-Ostermiller did not provide any evidence showing an attempt to contact the

detention center by her or her various attorneys in the case.

¶10    District courts serve as intermediate appellate courts for cases tried in municipal

courts. City of Helena v. Grove, 2017 MT 111, ¶ 4, 387 Mont. 378, 394 P.3d 189. We

review a district court’s appellate decision under the applicable standard of review as if

originally appealed to this Court. Section 3-6-110(1), MCA; Grove, ¶ 4. The scope of a

district court’s review on intermediate appeal is confined to review of the record and

questions of law.       Section 3-6-110(1), MCA; Grove, ¶ 4.     We examine the record




                                             4
independently of the district court, applying the appropriate standards of review.

City of Missoula v. Tye, 2016 MT 153, 384 Mont. 24, 372 P.3d 1286.

¶11    Our review of constitutional questions, including alleged Brady violations, is

plenary. State v. Ilk, 2018 MT 186, ¶ 15, 392 Mont. 201, 422 P.3d 1219. A district court’s

decision on a motion to dismiss in a criminal case presents a question of law that this Court

reviews de novo. State v. Colvin, 2016 MT 129, ¶ 10, 383 Mont. 474, 372 P.3d 471.

Findings of fact are reviewed to determine whether they are clearly erroneous.

Colvin, ¶ 10. A district court’s discretionary decisions are reviewed for an abuse of

discretion. Colvin, ¶ 10.

¶12    Norris-Ostermiller argues the City had a duty under Brady to disclose the

Yellowstone County Detention Facility booking video because it is exculpatory evidence.

Norris-Ostermiller contends the failure to preserve and produce the video warrants

dismissal of the criminal possession of dangerous drugs charge that requires her conviction

to be reversed.

¶13    A criminal defendant has a constitutional right to obtain exculpatory evidence held

by the government. Colvin, ¶ 12 (citing Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194,

10 L. Ed. 2d 215 (1963). To prove a due process violation under Brady, a defendant must

show: (1) the City possessed evidence, including impeachment evidence, favorable to the

defense; (2) the prosecution suppressed the favorable evidence; and (3) had the evidence

been disclosed, a reasonable probability exists that the outcome of the proceedings would

have been different. Ilk, ¶ 29. The defendant bears the burden of proving all three prongs

                                             5
can be met to establish a Brady violation. Ilk, ¶ 30. “The defense must make a showing

of more than mere speculation about materials in the government’s files.” Ilk, ¶ 31.

¶14    Norris-Ostermiller’s    Brady    violation    argument    fails   the   third   prong.

Norris-Ostermiller admits the booking video would have shown the detention officer

finding marijuana in her pocket. There is no reasonable probability that a video of a

detention officer finding the evidence that forms the basis of the charge in the defendant’s

possession would have been favorable to her defense, even though, as Norris-Ostermiller

points out, it was not found on her earlier at the scene of the accident during a routine pat-

down search. Since Norris-Ostermiller’s argument fails the third prong, we need not

consider whether she satisfies the remaining prongs of the test. The District Court did not

err by affirming the Municipal Court’s denial of Norris-Ostermiller’s motion to dismiss

based on an alleged Brady violation.

¶15    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. Affirmed.


                                                    /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
                                              6